17-396
     Zhang v. Sessions
                                                                                  BIA
                                                                             Cheng, IJ
                                                                          A206 052 523
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of February, two thousand
 5   eighteen.
 6
 7   PRESENT: JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MING HUI ZHANG,
14            Petitioner,
15
16                       v.                                      17-396
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Norman Kwai Wing Wong, New York,
24                                       NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Linda S.
28                                       Wernery, Assistant Director;
29                                       Steven K. Uejio, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of
32                                       Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Ming Hui Zhang, a native and citizen of the

6    People’s Republic of China, seeks review of a January 18,

7    2017, decision of the BIA affirming a June 1, 2016, decision

8    of an Immigration Judge (“IJ”) denying Zhang’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Ming Hui Zhang,

11   No. A 206 052 523 (B.I.A. Jan. 18, 2017), aff’g No. A 206 052

12   523   (Immig. Ct. N.Y. City June 1, 2016).     We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.

15         We have reviewed both the IJ’s and BIA’s decisions “for

16   the sake of completeness.”   Wangchuck v. Dep’t of Homeland

17   Sec., 448 F.3d 524, 528 (2d Cir. 2006).   The applicable

18   standards of review are well established.   See 8 U.S.C.

19   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

20   66 (2d Cir. 2008).

21         The agency may, “[c]onsidering the totality of the

22   circumstances,” base an adverse credibility ruling on “the


                                   2
1    consistency between the applicant’s or witness’s written

2    and oral statements[,] . . . the consistency of such

3    statements with other evidence of record (including the

4    reports of the Department of State on country conditions),

5    and any inaccuracies or falsehoods in such statements.”

6    8 U.S.C. § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s

7    credibility determination unless . . . it is plain that no

8    reasonable fact-finder could make such an adverse

9    credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167.

10       The agency reasonably concluded that medical records

11   suggesting that Zhang’s abortion was voluntary undermined

12   her forced abortion claim.   See Tu Lin v. Gonzales, 446

13 F.3d 395, 400 (2d Cir. 2006).       The agency was not required

14   to accept Zhang’s argument that family planning officials

15   requested the abortion, particularly because State

16   Department reports supported the IJ’s conclusion that the

17   document presented by Zhang was the type issued to obtain

18   leave from work after a voluntary abortion.      A.R. 37-38;

19   see Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

20   petitioner must do more than offer a plausible explanation

21   for his inconsistent statements to secure relief; he must

22   demonstrate that a reasonable fact-finder would be


                                     3
1    compelled to credit his testimony.” (quotation marks

2    omitted)); Tu Lin, 446 F.3d at 400 (concluding that IJ was

3    entitled to rely on a 1998 State Department report

4    concluding that “so-called ‘abortion certificates’” are

5    actually documents “issued by hospitals upon a patient’s

6    request after a voluntary abortion . . . as evidence to

7    request 2 weeks of sick leave”); see also U.S. State Dep’t,

8    2007 China Profile of Asylum Claims and Country Conditions

9    ¶ 98 (May 2007).

10       Zhang’s inconsistencies and omissions regarding other

11   alleged harms, the family planning officials’ visits to her

12   home, the guarantee letter she was forced to sign, and her

13   loss of her work bonus, provide further support for the

14   adverse credibility ruling.   See Xiu Xia Lin, 534 F.3d at

15   166 n.3 (“An inconsistency and an omission

16   are . . . functionally equivalent” for credibility

17   purposes.”).

18       These discrepancies, which call into question whether

19   Zhang’s abortion was forced or voluntary and whether she

20   faced any negative consequences for her pregnancy, provide

21   substantial evidence for the adverse credibility ruling.

22   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at


                                   4
1   167.    The adverse credibility ruling is dispositive of

2   Zhang’s asylum, withholding of removal, and CAT claims,

3   which were all based on the same factual predicate.    Paul

4   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

5          For the foregoing reasons, the petition for review is

6   DENIED.    As we have completed our review, Zhang’s pending

7   motion for a stay of removal is DENIED as moot.

8                       FOR THE COURT:
9                       Catherine O’Hagan Wolfe, Clerk of Court




                                   5